UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) RQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2013 £TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION FROM TO . COMMISSION FILE NUMBER000-29595 TARA GOLD RESOURCES CORP. (Exact Name of Registrant as Specified in its Charter) Nevada 90-0316566 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 375 N. Stephanie St., Bldg. 2 Ste. #211 Henderson, NV (Address of principal executive office) (Zip code) (888) 901-4550 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§233.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesRNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo R As of November 19, 2013, the Company had 102,795,119 outstanding shares of common stock. 1 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1.Condensed Consolidated Financial Statements 3 Item 2.Management's Discussion and Analysis of Financial Condition and Plan of Operations 20 Item 3.Quantitative and Qualitative Disclosures about Market Risk 25 Item 4.Controls and Procedures 25 PART II - OTHER INFORMATION Item 1.Legal Proceedings 26 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3.Defaults Upon Senior Securities 27 Item 4.Mine Safety Disclosures 27 Item 5.Other Information 27 Item 6.Exhibits 27 SIGNATURES 28 2 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TARA GOLD RESOURCES CORP. AND SUBSIDIARIES (An Exploration Stage Company) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2 THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 AND THE PERIOD FROM INCEPTION (OCTOBER 14, 1999) THROUGH SEPTEMBER 30, 2013 3 Table of Contents TARA GOLD RESOURCES CORP. AND SUBSIDIARIES (An Exploration Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands of U.S. Dollars) September 30, 2013 December 31, 2012 (Unaudited) Assets Current assets: Cash $ $ Other receivables, net Due from related parties, net of due to 95 89 Deferred tax asset, current portion - Other current assets 54 Assets held for disposal, net 32 Total current assets Property, plant, equipment, mine development, land and construction in progress, net Deferred tax asset, non-current portion - Other assets 27 52 Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued expenses $ $ Notes payable, current portion Total current liabilities Notes payable, non-current portion 32 Total liabilities Iron Ore Properties financial instrument, net - Stockholders’ equity: Common stock: $0.001 par value; authorized 150,000,000 shares; 102,795,119 shares issued and outstanding Additional paid-in capital Accumulated deficit during exploration stage ) ) Accumulated other comprehensive loss ) ) Total Tara Gold stockholders’ deficit ) ) Non-controlling interest Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to these Condensed Consolidated Financial Statements. 4 Table of Contents TARA GOLD RESOURCES CORP. AND SUBSIDIARIES (An Exploration Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) (In thousands of U.S. Dollars, except per share amounts) For the Three Months Ended September 30, For the Nine Months Ended September 30, From Inception October 14, 1999 to September 30, Revenues: Revenue from website development and software $
